Case 2:19-cv-07052-PKC-RML Document 19 Filed 06/08/20 Page 1 of 12 PageID #: 179



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 ANDREW RODRIGUEZ, in his individ ua l
 capacity and on behalf of others similar ly
 situated,
                                                                MEMORANDUM & ORDER
                                Plaintiff,                       19-CV-7052 (PKC) (RML)

                  - against -

  NATIONAL GOLF LINKS OF AMERICA and
  WILLIAM MULLER,

                                 Defendants.
 -------------------------------------------------------x
 PAMELA K. CHEN, United States District Judge:

         Plaintiff Andrew Rodriguez, in his individual capacity and on behalf of others simila r ly

 situated, brings this action against Defendants National Golf Links of America and Willia m

 Muller, alleging violations of the Fair Labor Standards Act (the “FLSA”) and New York Labor

 Law (the “NYLL”). Plaintiff has moved to amend his complaint to add claims of retaliation under

 the FLSA and NYLL. 1 For the reasons discussed below, Plaintiff’s motion is granted.

                                             LEGAL STANDARD

         Federal Rule of Civil Procedure 15(a)(1) allows a party to amend its complaint once as a

 matter of course within 21 days after serving the complaint or within 21 days after a responsive

 pleading has been served. Fed. R. Civ. P. 15(a)(1). Where the time for amendment as a matter of

 course has passed, a party may amend its pleading with the opposing party’s written consent or

 with leave of the Court. See Fed. R. Civ. P. 15(a)(2). “The [C]ourt should freely give leave [to


         1Defendants had previously moved to dismiss Plaintiff’s FLSA overtime claim pursuant
 to Federal Rule of Civil Procedure 12(b)(6). (Dkt. 9.) At oral argument on April 6, 2020, the
 Court permitted Plaintiff to amend his complaint with additional factual representations as to his
 FLSA overtime claim. (See Apr. 6, 2020 Minute Entry.) Defendants’ motion to dismiss is
 accordingly now denied as moot.

                                                            1
Case 2:19-cv-07052-PKC-RML Document 19 Filed 06/08/20 Page 2 of 12 PageID #: 180



 amend] when justice so requires.” Id. Nevertheless, “it is within the sound discretion of the

 [Court] to grant or deny leave to amend.” Green v. Mattingly, 585 F.3d 97, 104 (2d Cir. 2009)

 (internal quotation and citation omitted). Leave to amend may be denied if amendment would be

 futile.   Ong v. Chipotle Mexican Grill, Inc., 294 F. Supp. 3d 199, 240 (S.D.N.Y. 2018) (citing

 Knife Rights, Inc. v. Vance, 802 F.3d 377, 389 (2d Cir. 2015)). “Amendment is futile if the

 ‘amended portion of the complaint would fail to state a cause of action,’” id. (quoting Parker v.

 Columbia Pictures Indus., 204 F.3d 326, 339 (2d Cir. 2000)), and so an amended complaint must

 be “sufficient to withstand a motion to dismiss under [Federal Rule of Civil Procedure] 12(b)(6),”

 Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 244 (2d Cir. 2007).

           In order to survive a motion to dismiss pursuant to Federal Rule of Civil Procedure

 12(b)(6), “a complaint must contain sufficient factual allegations, accepted as true, to ‘state a claim

 to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

 Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

 plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

 plausibility standard “is not akin to a ‘probability requirement,’ but it asks for more than a sheer

 possibility that a defendant has acted unlawfully.” Id. (internal citation omitted). Determining

 whether a complaint states a plausible claim for relief is “a context-specific task that requires the

 reviewing court to draw on its judicial experience and common sense.” Id. at 679 (internal citation

 omitted). “In addressing the sufficiency of a complaint, [the Court] accept[s] as true all factual

 allegations and draw[s] from them all reasonable inferences; but [the Court is] not required to

 credit conclusory allegations or legal conclusions couched as factual allegations.” Rothstein v.

 UBS AG, 708 F.3d 82, 94 (2d Cir. 2013).



                                                   2
Case 2:19-cv-07052-PKC-RML Document 19 Filed 06/08/20 Page 3 of 12 PageID #: 181



                                            DISCUSSION

        Plaintiff seeks to amend his complaint in order to add claims of retaliation under the FLSA

 and NYLL, arguing that a separate state court lawsuit filed against Plaintiff by John P. McNiff, a

 member of Defendant National Golf Links of America, constitutes a retaliatory action that was

 meant to dissuade Plaintiff from proceeding with this case. (Plaintiff’s Motion to Amend (“Pl.’s

 Mot.”), Dkt. 15, at 2–3; Plaintiff’s Proposed Amended Complaint (“Pl.’s Proposed Am. Compl.”),

 Dkt. 15-3, ¶¶ 106–17.) Specifically, Plaintiff avers that McNiff commenced the state court action

 against Plaintiff on March 19, 2020, after contacting Plaintiff numerous times and “pressuring

 [Plaintiff] to either discontinue or settle the instant matter immediately.” (Pl.’s Mot., Dkt. 15, at

 1–2.) Defendants do not dispute this account of events (see generally Defendants’ Supplementa l

 Briefing (“Defs.’ Supp. Br.”), Dkt. 18), but they instead argue that Plaintiff’s motion should be

 denied as futile because Plaintiff has not alleged, and cannot allege, that McNiff’s state court action

 is “baseless” or “frivolous” (id. at 1–2). Rather, Defendants argue, and Plaintiff does not dispute,

 that McNiff’s state court action concerns a $5,000 loan that McNiff had made to Plaintiff to pay

 the medical expenses of a fellow golf caddy whom Plaintiff had assaulted in September 2018. (Id.

 at 1.) Defendants maintain that Plaintiff kept the $5,000 for himself and never repaid McNiff, and

 that, following Plaintiff’s termination from Defendant National Golf Links of America, 2 McNiff

 commenced the state court action against Plaintiff in order to recover the loan amount. (Id.)

        The retaliation provision of the FLSA makes it “unlawful for any person . . . to discharge

 or in any other manner discriminate against any employee because such employee has filed any

 complaint or instituted or caused to be instituted any proceeding under [the FLSA].” 29 U.S.C.


        2 Plaintiff was terminated from Defendant National Golf Links of America on or about
 October 9, 2019. (Complaint, Dkt. 1, ¶ 25.) Plaintiff commenced the instant action on December
 17, 2019. (See generally id.)

                                                   3
Case 2:19-cv-07052-PKC-RML Document 19 Filed 06/08/20 Page 4 of 12 PageID #: 182



 § 215(a)(3). “FLSA retaliation claims are subject to the three-step burden-shifting framework

 established by McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).” Mullins v. City of New

 York, 626 F.3d 47, 53 (2d Cir. 2010) (citation omitted).           To make out a prima facie case of

 retaliation under the FLSA, a plaintiff must show: “(1) participation in protected activity known

 to the defendant, like the filing of a FLSA lawsuit; (2) an employment action disadvantaging the

 plaintiff; and (3) a causal connection between the protected activity and the adverse employme nt

 action.”      Id. (citation omitted).    Similarly, the NYLL provides that an employer shall not

 “discharge, threaten, penalize, or in any other manner discriminate or retaliate against any

 employee . . . because such employee has made a complaint . . . that the employer has engaged in

 conduct that the employee, reasonably and in good faith, believes violates [the NYLL].” N.Y.

 Lab. Law § 215(a)(1). The burden-shifting standard for a retaliation claim under the NYLL is the

 same as that under the FLSA. See Santi v. Hot in Here, Inc., No. 18-CV-03028 (ER), 2019 WL

 290145, at *4 (S.D.N.Y. Jan. 22, 2019) (noting that FLSA and NYLL retaliation claims are

 governed by the same standard).

            As an initial matter, the Court notes that Plaintiff has sufficiently alleged both the first and

 third elements of a FLSA retaliation claim: (1) Plaintiff filed the instant FLSA lawsuit against

 Defendants, and (3) McNiff’s state court action was causally related to Plaintiff’s initiation of this

 FLSA action. See Mullins, 626 F.3d at 53. Specifically, Plaintiff has alleged that, “[f]ollo wing

 the commencement of the instant action on December 12, 2019,” McNiff began to contact Plaintiff

 in order “to persuade Plaintiff to discontinue the instant action.” (Pl.’s Proposed Am. Compl., Dkt.

 15-3, ¶¶ 56–57.) Plaintiff also alleges that McNiff told Plaintiff that defense counsel in the instant

 action had a “reputation for aggressive litigation tactics” (id. ¶ 58), and that McNiff “offered to

 pay Plaintiff’s accrued legal fees while aggressively attempting to push Plaintiff into a settleme nt”


                                                       4
Case 2:19-cv-07052-PKC-RML Document 19 Filed 06/08/20 Page 5 of 12 PageID #: 183



 (id. ¶ 59). Plaintiff alleges that, only after he refused this offer (id. ¶ 60), did McNiff commence

 the state court action on March 19, 2020 (id. ¶ 61), using the same counsel who are representing

 Defendants in this action (id. ¶¶ 62–63; see also Defendants’ Exhibit A, Dkt. 16-1). The Court

 finds that these allegations make out a “causal connection between the protected activity and the

 adverse employment action,” in that McNiff’s state court action shows “retaliatory animus directed

 against [] [P]laintiff by the [D]efendant[s]” for Plaintiff’s having commenced the instant action.

 Mullins, 626 F.3d at 53.

        The parties dispute whether Plaintiff has sufficiently alleged the second element of his

 FLSA and NYLL retaliation claims, i.e., that McNiff’s state court action qualifies as an adverse

 employment action. 3 To determine whether “[a]n employment action disadvantages an employee”

 for the purposes of FLSA retaliation, the Second Circuit applies the standard outlined by the

 Supreme Court in Burlington Northern & Santa Fe Railway Co. v. White, whereby “[a]n

 employment action disadvantages an employee if ‘it well might have dissuaded a reasonable



        3   The parties do not dispute that the FLSA applies to Plaintiff’s proposed retaliation claim
 even though Plaintiff is a former employee of Defendants. In the context of retaliation claims
 brought under Title VII of the Civil Rights Act of 1964, the term “employees” includes former
 employees. See Robinson v. Shell Oil Co., 519 U.S. 337, 346 (1997) (citation omitted) (noting
 that this interpretation serves “a primary purpose of anti[-]retaliation provisions: [m]aintaining
 unfettered access to statutory remedial mechanisms”). While the Second Circuit has not yet
 extended this statutory interpretation to FLSA retaliation claims, “district courts in this Circuit
 have applied the Supreme Court’s reasoning in Robinson to FLSA retaliation claims, finding that
 in some circumstances plaintiffs can bring retaliation claims against former employers for post-
 employment conduct.” Li v. Oliver King Enters., Inc., No. 14-CV-9293 (VEC), 2015 WL
 4643145, at *3 (S.D.N.Y. Aug. 4, 2015) (collecting cases). Indeed, this Court recently did so. See
 Calderon v. Mullarkey Realty, LLC, No. 14-CV-2616 (PKC) (RLM), 2018 WL 2871834, at *15–
 16 (E.D.N.Y. June 10, 2018) (granting defendant-employers’ motion for summary judgment as to
 FLSA and NYLL retaliation claims brought by former employee). Moreover, Plaintiff argues, and
 Defendants have assumed in response, that Robinson would allow Plaintiff’s proposed FLSA
 retaliation claim to proceed. (See Pl.’s Mot., Dkt. 15, at 3; Defs.’ Opp’n, Dkt. 16, at 3.) The Court
 accordingly applies the Supreme Court’s reasoning in Robinson and allows Plaintiff to proceed
 insofar as he brings his FLSA and NYLL retaliation claims as a former employee.

                                                  5
Case 2:19-cv-07052-PKC-RML Document 19 Filed 06/08/20 Page 6 of 12 PageID #: 184



 worker from making or supporting [similar] charge[s] . . . .’” Mullins, 626 F.3d at 53 (alteratio ns

 in original) (quoting Burlington N., 548 U.S. 53, 68 (2006)). Based upon this standard, courts in

 this Circuit are clear that “instituting bad faith litigation against [an] employee constitutes

 actionable retaliation.” Li, 2015 WL 4643145, at *3; see also Porter v. MooreGroup Corp., No.

 17-CV-07405 (KAM) (VMS), 2020 WL 32434, at *11 (E.D.N.Y. Jan. 2, 2020) (finding that

 defendant-employer’s use of “fake IRS agents to approach their litigation adversaries at their

 homes [was] sufficient to state a [FLSA] retaliation claim”); Liu v. Elegance Rest. Furniture Corp.,

 No. 15-CV-5787 (RRM) (SMG), 2017 WL 4339476, at *5 (E.D.N.Y. Sept. 25, 2017) (finding that

 defendant-employer’s text messages threatening to disclose to authorities plaintiff-employee’s

 immigration status was an adverse employment action for the purposes of FLSA retaliatio n);

 Torres v. Gristede’s Operating Corp., 628 F. Supp. 2d 447, 473 (S.D.N.Y. 2008) (“Bad faith or

 groundless counterclaims and other legal proceedings against employees who assert statutory

 rights are actionable retaliation precisely because of their in terrorem effect.” (citing Bill Johnson’s

 Rests., Inc. v. NLRB, 461 U.S. 731, 740 (1983))).

         District courts in this Circuit are also clear that “the filing of a baseless lawsuit can be an

 adverse action” within the meaning of FLSA retaliation. Nunez v. Metro. Learning Inst., Inc., No.

 18-CV-1757 (FB) (VMS), 2019 WL 5457731, at *1 (E.D.N.Y. Oct. 24, 2019) (citing Romero v.

 Bestcare, Inc., No. 15-CV-7397 (JS) (GRB), 2018 WL 1702001, at *5 (E.D.N.Y. Feb. 28 2018),

 report and recommendation adopted, 2018 WL 1701948 (E.D.N.Y. Mar. 31, 2018)); accord Chan

 v. Big Geyser, Inc., No. 17-CV-06473 (ALC), 2018 WL 4168967, at *11 (S.D.N.Y. Aug. 30, 2018)

 (“[C]ourts have held that filing baseless counterclaims against FLSA plaintiffs ‘can, under certain

 circumstances, constitute adverse employment action sufficient to state a claim for retaliatio n.’ ”

 (quoting Flores v. Mamma Lombardis of Holbrook, Inc., 942 F. Supp. 2d 274, 279 (E.D.N.Y.


                                                    6
Case 2:19-cv-07052-PKC-RML Document 19 Filed 06/08/20 Page 7 of 12 PageID #: 185



 2013))). However, the question of whether “an employee can claim retaliation because he or she

 has been sued in a well-founded lawsuit is an open [one]” in this Circuit. Lawrence v. NYC Med.

 Practice, P.C., No. 18-CV-8649 (GHW), 2019 WL 4194576, at *9 (S.D.N.Y. Sept. 3, 2019)

 (quoting Marchiano v. Berlamino, No. 10-CV-7819 (LBS), 2012 WL 4215767, at *6 (S.D.N.Y.

 Sept. 20, 2012)).

        In supplemental briefing, which the Court ordered at oral argument on April 6, 2020,

 Plaintiff maintains that McNiff’s lawsuit against him in state court was “precisely the type of

 retaliatory litigation which courts have warned can and will dissuade reasonable employees from

 engaging in statutorily protected activity.” (Plaintiff’s Supplemental Briefing (“Pl.’s Supp. Br.”),

 Dkt. 17, at 4.) Defendants argue that Plaintiff has not, indeed cannot, allege that the lawsuit is

 “baseless,” and thus McNiff’s state court action cannot be an adverse action for the purposes of

 FLSA retaliation. (Defs.’ Supp. Br., Dkt. 18, at 1.) Noting that Plaintiff has not disputed that he

 owes the $5,000 loan amount or that he kept this amount for himself, Defendants maintain that

 “[t]he interests at stake in allowing parties to bring meritorious claims require that only baseless

 claims be considered retaliatory—even if they may be motivated in part by retaliatory animus. ”

 (Id. (quoting Pawlowski v. Kitchen Expressions Inc., No. 17-CV-2943 (ARR) (VMS), 2017 WL

 10259773, at *5 n.5 (E.D.N.Y. Dec. 15, 2017)).)

        The “interests at stake,” as explained by the Honorable Allyne R. Ross in Pawlowski, 2017

 WL 10259773, at *5 n.5, are grounded in a litigant’s “First Amendment right of access to the

 courts,” Bill Johnson’s, 461 U.S. at 742. In Pawlowski, the plaintiff-employee brought overtime

 claims under the FLSA and NYLL, and the defendant-employers asserted a counterclaim for

 breach of duty of loyalty based on the plaintiff having performed freelance work on the side. See

 2017 WL 10259773, at *1. The plaintiff moved to dismiss the defendants’ counterclaim, arguing


                                                  7
Case 2:19-cv-07052-PKC-RML Document 19 Filed 06/08/20 Page 8 of 12 PageID #: 186



 that it was frivolous and constituted an adverse employment action under the FLSA retaliatio n

 provision. Id. at *2. Judge Ross denied the plaintiff’s motion, finding that the counterclaim was

 not baseless and thus did not qualify as an adverse employment action.        Id. at *5 (“Because

 plaintiff’s retaliation claims can survive only if defendants’ counterclaim is baseless and because

 defendants’ counterclaim is not baseless, plaintiff’s retaliation claims must be dismissed. ”).

 Relying on the Supreme Court’s reasoning in Bill Johnson’s Restaurants v. NLRB, 4 Judge Ross

 explained that “[t]he [First Amendment] right to seek [] redress [in court] is too important, the

 [Supreme] Court said, to forbid a lawsuit, even when motivated by retaliatory animus.” Id. (citing

 Bill Johnson’s, 461 U.S. at 741).

        Several courts in this district have applied this logic to both counterclaims and separate

 state court actions brought by employers against their current or former employees.      See, e.g.,

 Nunez, 2019 WL 5457731, at *2; Khalid v. DJ Shirley 1 Inc., No. 15-CV-5926 (SJF) (GRB), 2019

 WL 325127, at *2 (E.D.N.Y. Jan. 25, 2019) (citing Pawlowski, 2017 WL 10259773, at *7–9),

 report and recommendation adopted, 2019 WL 885931 (E.D.N.Y. Feb. 21, 2019). In Nunez, the

 plaintiff-employee filed claims for unpaid wages and overtime under the FLSA and NYLL against

 his employer, then amended his complaint to allege that his employer also violated the FLSA

 retaliation provision by filing a state court lawsuit for “leverage” that was “designed to punish

 [plaintiff] for engaging in [a] protected activity.”   Nunez, 2019 WL 5457731, at *2 (second

 alteration in original) (internal record citation omitted). The defendant-employer had sued the

 plaintiff for “breach of contract, breach of fiduciary duties, and defamation.” Id. at *1. Noting

 that “the filing of a baseless lawsuit can be an adverse action,” id. at *1 (citing Romero, 2018 WL


        4In Bill Johnson’s, the Supreme Court concluded that only an employer’s countercla im
 found to be baseless could constitute retaliation under the National Labor Relations Act (the
 “NLRA”). See Pawlowski, 2017 WL 10259773, at *5 (discussing Bill Johnson’s, 461 U.S. at 743).

                                                  8
Case 2:19-cv-07052-PKC-RML Document 19 Filed 06/08/20 Page 9 of 12 PageID #: 187



 1702001, at *5), the court denied the defendant-employer’s motion to dismiss the retaliation claim

 because the plaintiff had established the baselessness of the employer’s lawsuit by “provid[ ing]

 the court with [evidence of the] dismissal of the defendants’ state court lawsuit in its entirety,” id.

 at *2. And, in Khalid, the court denied the plaintiff-employees’ motion to amend their complaint

 to add retaliation claims as “at best, premature” where the plaintiffs had “not alleged that the

 subject state court actions [brought by the employer] ha[d] been dismissed as baseless.” Khalid,

 2019 WL 325127, at *2. The court also noted that, in Pawlowski, Judge Ross had previously

 denied the plaintiff-employee’s motion to dismiss the employer’s counterclaim, thus conclusive ly

 establishing “that the counterclaim was not baseless and, thus, could not constitute an adverse

 employment action against the employee.” Id. (citing Pawlowski, 2017 WL 10259773, at *7–9).

        In light of the above, and after carefully considering the parties’ filings and the particular

 allegations at issue, the Court declines to extend the reasoning in Bill Johnson’s and Pawlowski to

 bar Plaintiff from adding retaliation claims under the FLSA and NYLL. Instead, for the reasons

 discussed next, the Court grants Plaintiff’s motion to amend his complaint.

        As a preliminary matter, the Court emphasizes that the law on this issue is not settled.

 While “the filing of a baseless lawsuit can be an adverse action,” Nunez, 2019 WL 5457731, at *1,

 whether “an employee can claim retaliation because he or she has been sued in a well-founded

 lawsuit is an open question,” Lawrence, 2019 WL 4194576, at *9 (quoting Marchiano, 2012 WL

 4215767, at *6). To date, the Second Circuit has yet to rule on the circumstances, if any, under

 which a meritorious lawsuit could constitute an adverse employment action for the purposes of a

 former employee’s FLSA retaliation claim. 5



        5  Moreover, the Second Circuit has not applied Bill Johnson’s, which involved an NLRA
 claim, to FLSA suits; indeed, at the time of Pawlowski, only two courts of appeals appear to have


                                                   9
Case 2:19-cv-07052-PKC-RML Document 19 Filed 06/08/20 Page 10 of 12 PageID #: 188



          And, while several courts in this district have applied Pawlowski as previously discussed,

  at least one court in this district has suggested that an employer’s action is not necessarily baseless

  if retaliatory animus is effectively the but-for cause of commencing the action. See Romero, 2018

  WL 1702001, at *6. In Romero, the plaintiff-employee alleged that her defendant-employer filed

  a counterclaim for the sole purpose of retaliating against the plaintiff under the NYLL. 6 Id. at *1.

  After reviewing much of the case law discussed supra, the court found plaintiff’s allegatio n

  sufficient at the pleadings stage to show that the employer’s “[c]ounterclaim is baseless or would

  not have been pursued absent a retaliatory motive.” Id. at *6 (emphasis added). The Romero court

  determined that “[p]laintiff should be afforded discovery as to whether [defendant] harbored any

  pretext in interposing the [c]ounterclaim.” Id. In light of the particular circumstances at issue in

  this action, the Court finds the reasoning in Romero applicable here. Plaintiff’s factual allegatio ns,

  which the Court accepts as true, assert that McNiff’s action would not have been pursued absent a

  retaliatory motive—that is, McNiff would not have sued Plaintiff in state court over the unpaid

  loan had Plaintiff abandoned the instant action against Defendants. Discovery should proceed in

  order to resolve the question of McNiff’s pretext, if any, for initiating the state court action.

         The Court also notes that McNiff’s state court action is not closely analogous to the

  litigation at issue in the cases relied upon by Defendants.     Pawlowski, Nunez, and other similar

  cases concern counterclaims and state court actions brought against the plaintiff-employees by the

  defendant-employers, not third parties allegedly acting at the employers’ behest or for their


  done so. See Pawlowski, 2017 WL 10259773, at *5 (citing Darveau v. Detecon, Inc., 515 F.3d
  334, 341 (4th Cir. 2008); Martin v. Gingerbread House, Inc., 977 F.2d 1405, 1406–07 (10th Cir.
  1992)). This Court is not aware of any additional circuits to have done so in the intervening time.
          6 As discussed supra, the standards for retaliation claims under the FLSA and NYLL are
  essentially the same.



                                                    10
Case 2:19-cv-07052-PKC-RML Document 19 Filed 06/08/20 Page 11 of 12 PageID #: 189



  benefit 7 ; indeed, as Defendants rightly point out in their supplemental letter, Bill Johnson’s

  examined whether “the employer’s case in the state court” was meritorious.          (Defs.’ Supp. Br.,

  Dkt. 18, at 2 (quoting 461 U.S. at 747 (emphasis added)).) Moreover, Pawlowski concerned a

  counterclaim for breach of the employment contract between the plaintiff-employee and the

  defendant-employer and was thus directly related to the employment relationship between the

  parties. McNiff, by contrast, is not a party to this action, nor does his state court lawsuit pertain to

  the employment relationship between Plaintiff and Defendants.            Although McNiff’s loan to

  Plaintiff stems from an incident that occurred at Plaintiff’s place of work, the loan itself and the

  circumstances giving rise to it concern a personal matter, i.e., Plaintiff’s assault of a co-worker,

  and are completely separate from his employment by Defendants. Unlike the questions before the

  courts in Pawlowski, Nunez, and similar decisions, the question before this Court is whether a well-

  founded action, instigated by a third party allegedly at the behest of the defendant-employer in

  response to the employee’s filing of a FLSA action, yet unrelated to the circumstances of Plaintiff’s

  employment, may constitute an adverse action under the FLSA retaliation provision. And because

  McNiff is not a party to this action, the Court does not see how McNiff’s First Amendment right

  to sue Plaintiff in state court is infringed upon where Plaintiff brings retaliation claims against, and

  seeks relief from, Defendants. 8    For this reason, discovery is especially warranted to examine



          7Indeed, every FLSA retaliation case in this district that Defendants rely upon concerns a
  defendant-employer that has filed either counterclaims or state court litigation against a plaintif f-
  employee.      See Karlin v. MCS Mortg. Bankers, Inc., No. 17-CV-06011 (ADS)
   (SIL), 2019 WL 1586861 (E.D.N.Y. Apr. 12, 2019); Khalid, 2019 WL 325127; Pawlowski, 2017
  WL 10269773; Jacques v. DiMarzio, Inc., 216 F. Supp. 2d 139, 143–44 (E.D.N.Y. 2002).
          8 Plaintiff’s causes of action for retaliation do not, for instance, request that McNiff’s state
  court action be enjoined or otherwise sanction McNiff for pursuing his lawsuit. (Pl.’s Proposed
  Am. Compl., Dkt. 15-3, at ¶¶ 111, 117; id. at 20–21.) Rather, his proposed retaliation claims seek
  monetary recovery from Defendants for their alleged use of McNiff’s lawsuit and the threat of that


                                                    11
Case 2:19-cv-07052-PKC-RML Document 19 Filed 06/08/20 Page 12 of 12 PageID #: 190



  Defendants’ role in the commencement of McNiff’s state court action. Accordingly, the Court

  does not find that the reasoning of Bill Johnson’s, as applied in Pawlowski and other FLSA matters,

  definitively resolves the instant action, and, out of an abundance of caution, the Court instead

  allows Plaintiff to amend his complaint to add FLSA and NYLL retaliation claims.

          As Plaintiff has sufficiently alleged that McNiff’s state court action was initiated on behalf

  of Defendants and in order to dissuade him from proceeding with the instant action, and was thus

  motivated by retaliatory animus, the Court concludes that Plaintiff has adequately alleged an

  adverse employment action.       Accordingly, the Court finds that Plaintiff’s proposed amended

  complaint states plausible claims for retaliation under the FLSA and NYLL. Plaintiff’s motion to

  amend his complaint is granted as to those claims.

                                             CONCLUSION

          For the reasons discussed above, Plaintiff’s motion to amend his complaint is granted with

  respect to his retaliation claims under the FLSA and NYLL.

                                                          SO ORDERED.

                                                          /s/ Pamela K. Chen
                                                          Pamela K. Chen
                                                          United States District Judge

  Dated: June 8, 2020
         Brooklyn, New York




  lawsuit to retaliate against Plaintiff for filing this action against Defendants, and to coerce him into
  discontinuing this action.

                                                    12
